DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaren et al (US 8,660,390 B2).  McLaren teaches a Photonic Integrated Circuit (PIC) and a method of handoff for Ring and Disk type Microstructure (RDM) spectral operation (Fig. 8, 10, 11) comprising:
operating N Ring and Disk type Microstructures (RDMs) (606-611 or 626-631 or 801-806), N is an integer and greater than 1;
at least one spare RDM (606, 607 or 626, 627 or 801, 802) at a first temperature, wherein each RDM operates spectrally in a periodic nature and has its spectral operation vary by temperature (C8 L43-53);
circuitry (612-614, 624 or 808, 810-812) configured to handoff any of the N RDMs and the at least one spare RDM for spectral operation based on a current/second temperature (C8 L53 – C9 L33);
wherein, for the handoff, the at least one spare RDM (one of the 600s from Figs. 11-12 or 800s from Fig. 8) is unlocked spectrally and is tuned and locked to a frequency of interest of a current RDM based on the temperature, and the current RDM is unlocked (C9 L4-33);
wherein the circuitry configured to handoff operates in-service (C9 L4-33);
wherein the N RDMs and the at least one spare RDMs are drop filters for a receiver (Fig. 11 is the circuit for a receiver wherein 626-631 are drop filters, C12 L1-29);
wherein the N RDMs and the at least one spare RDMs are modulators for a transmitter (Figs. 8 and 10 are circuits for a transmitter wherein the RDMs are modulators, C10 L14-37);
wherein the circuitry configured to handoff includes a coupler that has its coupling coefficients modified during the handoff following prescribed trajectories (low voltage coupling coefficients is unchanged and high voltage is a modified coupling coefficient during handoff following prescribed trajectories so light is not coupled, C10 L62 – C11 L20);
further comprising circuitry configured to implement electro- optic tuning (C4 L22-28);
wherein the PIC is integrated with another circuit for optical Input/Output (not shown, the circuit that the transmitter circuit is coupled to or in the case of the receiving circuit, the circuit that provided the input); and
wherein each of the RDMs has a free spectral range greater than the spectral operation (C7 L51 – C8 L3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren as applied to claims 1, 4, 11 and 14 above, and further in view of Wen et al (US 10,330,959 B2).
McLaren teaches the circuit and method previously discussed.
McLaren does not teach expressly the circuitry including a summation circuit that sums currents of any two RDMs being in the handoff.
Wen teaches a circuit and method wherein currents are summed and the signal is used to control a heater of a ring resonator (C12 L14-44).
McLaren and Wen are analogous art because they are from the same field of endeavor, ring resonators.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the circuit of McLaren to include a summation circuit that can process two current signals as taught by Wen so the circuit can sum currents of any two RDMs being in handoff of McLaren.
The motivation for doing so would have been to be able to better control the current to the heater(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach PICs with multiple ring resonators with heaters for wavelength processing:  US 7058258, US 7245801,  US 2008/0193113, US 7454101, US 7801446, US 8519803, US 8625936, US 2014/0314406, US 8909000, US 9164300, US 9348154, US 9389365, US 9748738, US 9906306, US 9991966, US 10075245, US 10297981, US 10374699, US 10488588, US 10727640, US 10809592.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883